United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 12, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-20796



BETH KRUEZER,

                                         Plaintiff-Appellee,

versus

CITY OF HOUSTON,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:03-CV-5073
                         --------------------

Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     This case was tried to a jury.         Finding no error, we AFFIRM.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.